ORDER
ANDREW G. MALONEY of WHITE PLAINS, NEW YORK, who was admitted to the bar of this State in 1988, having tendered his consent to disbarment as an attorney at law of the State of New Jersey;
And ANDREW G. MALONEY having been previously ordered to show cause why he should not be disbarred or otherwise disciplined as recommended by the Disciplinary Review Board in its report filed in DRB 02-459;
*523And good cause appearing;
It is ORDERED that ANDREW G. MALONEY is disbarred by consent, effective immediately, and the Order to Show Cause is hereby discharged; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ANDREW G. MALONEY pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.